Citation Nr: 0904430	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  03-23 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for right shoulder disorder; and if so whether 
service connection may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for low back disorder; and if so whether service 
connection may be granted.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for neck disorder; and if so whether service 
connection may be granted.

4.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to 
September 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision rendered by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been submitted to reopen previously denied 
claims of service connection for a right shoulder, low back, 
and neck disorder.  The RO also denied service connection for 
residuals of a head injury.

In an August 2007 supplemental statement of the case (SSOC), 
the RO apparently considered the claims of entitlement to 
service connection for right shoulder, low back and neck 
disorders on the merits, without considering whether new and 
material evidence had been submitted.  The Board must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As such, the 
proper characterization of the issues before the Board is 
whether new and material evidence has been submitted to 
reopen those claims.

The Board remanded this case in May 2008 so that a hearing 
could be conducted.  The veteran testified before the 
undersigned at a hearing at the RO in September 2008.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  Service connection for a right shoulder disorder was 
denied in unappealed rating decisions in August 1988 and May 
1991.  

2.  Service connection for a right shoulder, neck, and low 
back disorder was denied in a February 1996 unappealed rating 
decision.  

3.  The evidence received since the February 1996 rating 
decision includes evidence that is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claims.

4.  Resolving all doubt in favor of the veteran, a right 
shoulder disorder is related to active service.

5.  A low back disorder was not shown during service or 
within a year after service and the preponderance of the 
competent medical evidence is against a finding that any 
currently diagnosed neck disorder is related to active 
service.

6.  A neck disorder was not shown during service or within a 
year after service and the evidence is against a finding that 
any current low back disorder is related to active service

7.  Current residuals of an in-service head injury have not 
been demonstrated.


CONCLUSIONS OF LAW

1.  The February 1996 RO decision is final; however new and 
material evidence has been received and the claims of service 
connection for a right shoulder disorder, a neck disorder, 
and a low back disorder are reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105, 20.202 
(2008).

2.  Resolving all doubt in favor of the veteran, a right 
shoulder disorder was incurred due to active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303(a) 
(2008).

3.  A low back disorder was not incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 
3.303.

4.  A neck disorder, including arthritis, was not incurred 
due to active service; nor may it be so presumed.  38 
U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303(a), 3.303, 3.307, 
3.309.

5.  Residuals of a head injury were not incurred due to 
active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 
3.303(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

As it relates to reopening the issues of service connection 
for a right shoulder, neck and low back disorder, the case of 
Kent v. Nicholson, 20 Vet. App. 1 (2006) held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided VCAA required notice regarding his service 
connection claims in correspondence sent to the veteran in 
January 2002 and August 2005.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his service connection 
claim, and identified his duties in obtaining information and 
evidence to substantiate his claim.  The veteran was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  As all but one of 
the claims are being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  

The January 2002 correspondence provided regarding reopening 
the previously denied claims notice, per Kent.  There is no 
need to further discuss the implications of the VCAA or Kent 
regarding reopening this claim because the Board is finding 
in the veteran's favor that new and material evidence has 
been submitted to reopen the claim.  This does not prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Duties to Assist

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his service 
connection and increased rating claims.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the veteran's service treatment 
records, VA and private medical treatment records, and 
records from the Social Security Administration (SSA).  The 
veteran was also afforded VA examinations in connection with 
his claims.

New and Material Evidence

In an August 1988 decision, the RO denied service connection 
for a right shoulder because there was no evidence of a right 
shoulder injury or disorder in service, nor a current 
diagnosis of a right shoulder disorder.  The veteran was 
informed of the decision and of his appellate rights on 
August 11, 1988.  He did not submit a notice of disagreement 
within one year and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

The veteran attempted to reopen his claim in October 1990.  
In a May 1991 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim.  
The veteran was informed of the decision and of his appellate 
rights on May 29, 1991.  He did not submit a notice of 
disagreement within one year and the May 1991 decision also 
became final.  38 U.S.C.A. § 7105(c) (West 2002).

In a February 1996 decision, the RO denied service connection 
for a neck disorder and a back disorder because there was no 
evidence of a neck or back injury or disorder in service; no 
nexus opinion relating a current neck disorder to service; 
and no current diagnosis of a back disorder.  The RO also 
determined that new and material evidence had not been 
submitted to reopen the right shoulder claim.  The veteran 
was informed of the decision and of his appellate rights on 
February 27, 1996.  He did not submit a notice of 
disagreement within one year and the decision became final.  
38 U.S.C.A. § 7105(c) (West 2002).

The veteran attempted to reopen his claims for a right 
shoulder, neck, and low back disorder in May 1999.

A claim which has been denied in an unappealed rating 
decision or Board decision will not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  
An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Under the criteria in effect at the time when the veteran 
attempted to reopen his previously denied claims, new and 
material evidence meant evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In deciding 
whether new and material evidence has been submitted the 
Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

The last final denial of this claim was the February 1996 RO 
decision.  The evidence of record at the time included: 
service treatment records; VA examination reports from June 
1988, January 1993, and April 1995; VA outpatient treatment 
records from December 1981 to December 1986, April 1988 to 
May 1989, January 1990 to March 1991, and May 1995 to August 
1995; private medical records from a state correctional 
facility dated from April 1984 to September 1990; and a 
transcript of the veteran's testimony at a February 1995 RO 
hearing.  

The service treatment records showed that in July 1979 the 
veteran fell a distance of 12 to 14 feet off a platform, 
resulting in a dislocated and fractured right elbow.  The 
service records were negative for any evidence of an injury 
or disease involving his back, neck or right shoulder in 
relation to that injury, or otherwise.  

The post-service VA medical records and VA examinations 
showed the veteran complained of pain in his neck, right 
shoulder and back, several years after service, which he 
associated with his injury in 1979.  Diagnoses for the right 
shoulder symptomalogy included probable bursitis, probable 
rotator cuff injury, and right shoulder impingement syndrome.  
April 1995 X-rays of the cervical spine revealed evidence of 
mild spondylosis and minimal osteoarthritis.  The VA medical 
records and VA examination reports did not include a 
diagnosis for the back pain, nor relate any of the claimed 
disabilities to service.  The correctional facility records 
showed complaints of right shoulder pain.  The February 1995 
hearing transcript included testimony from the veteran that 
he had not only injured his right elbow from the fall, but 
also his shoulder and neck, with difficulties ever since.  

The evidence added to the record since the last prior final 
denial in 1996 includes: a March 1998 VA examination report; 
VA outpatient treatment records from May 1995 to January 1998 
and from October 2003 to October 2004; private and VA medical 
nexus opinions from Dr. J. and Dr. I. S., dated in July 1997 
and October 2004 respectively; lay statements from several 
witnesses; and 7 volumes of records associated with the 
veteran's Social Security Administration (SSA) disability 
file.  

The March 1998 VA examination report included an opinion that 
the neck and shoulder disorders were not related to the in-
service injury.  The VA outpatient treatment records include 
diagnoses for the claimed low back disorder including 
fibromyalgia, chronic pain syndrome, disc desiccation and 
protrusion.  The medical opinions from Dr. J. and Dr. I. S., 
relate the veteran's neck, arm, shoulder and back pain to the 
1979 in-service injury.  Finally, the SSA file shows that the 
veteran was awarded SSA disability compensation based on 
disabilities which include his right shoulder, neck and back.

In pertinent part, the medical nexus opinions (which relate 
the veteran's neck, arm, shoulder and back pain to the 1979 
in-service injury); and the VA treatment notes (showing a 
currently diagnosed lower back disability) bear directly and 
substantially upon the specific matters under consideration.  
This evidence is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  For 
these reasons, the claims of service connection for a right 
shoulder, low back, and neck disorder are reopened.  The 
Board will consider these issues on a de novo basis herein.

Service Connection

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

If a chronic disease is shown in service and at any time 
thereafter, no matter how remote in time from service, 
service connection will be conceded.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Factual Background

A July 1978 service treatment record shows the veteran had 
received a blow to his forehead one week earlier.  At the 
time of the injury, he noticed blood clots in both of his 
eyes.  The following day he had a slight headache and the 
clot in the right eye was still visible.  On examination, he 
complained of right eye pain, but denied any visual deficits.  
He was diagnosed with a subconjunctival hematoma.  The 
records show no further complaint or treatment related to 
that injury.

Service treatment records show the veteran was injured in 
July 1979 after he fell off a platform located between 12 and 
14 feet above ground.  He sustained a dislocated elbow which 
required surgical repair.  No other injuries are shown to 
have been reported or treated in connection with that fall.  
The August 1981 physical examination for separation purposes 
reflects no findings pertinent to the right shoulder, neck, 
back, or head.  Spine and neurological evaluations were 
normal.  On his Report of Medical History, the veteran 
indicated that he had experienced either a painful or 
"trick" shoulder or elbow.  He denied symptoms of recurrent 
back pain; a head injury; loss of memory or amnesia; periods 
of unconsciousness; and frequent or severe headaches.

Post-service VA records show the veteran first complained of 
right shoulder pain in March 1985, with a diagnosis of 
probable bursitis, right shoulder.  

At a June 1988 VA examination the veteran related a history 
of having fallen 14 feet off a platform in service, landing 
on his neck, hands, and hip, with surgery for right elbow 
injuries.  His complaints included right shoulder 
difficulties since the surgery repair of his elbow.  Upon 
physical examination, the back appeared normal with no lumbar 
spasm.  There also was no tenderness or spasm of the neck and 
motion was normal.  Both shoulders had equal range of motion.  
Right shoulder X-rays showed normal joint space, and no 
fracture or dislocation.  Arthritis was not noted.  The only 
pertinent diagnosis was right shoulder prominence of the 
greater tuberosity- probable rotator cuff injury.  

VA and state correctional facility medical treatment records, 
dated from April 1984 to March 1991, show continued 
complaints of right shoulder pain, with various diagnoses 
such as right rotator cuff tendonitis, bursitis, and right 
shoulder impingement.  A February 1990 electromyography (EMG) 
and nerve conduction study (NCS) resulted in a diagnosis of 
right shoulder weakness, etiology unknown.  

The veteran underwent a second VA examination in January 
1993, where he again related that he had injured his right 
shoulder and neck in the fall during service.  X-rays of the 
right shoulder were normal.  The diagnosis was probable mild 
impingement syndrome.  The veteran testified at a February 
1995 RO hearing, where he again noted that he had injured his 
shoulder and his neck in the 1979 accident.  

The veteran submitted to a third VA examination in April 
1995, where he complained of back pain, neck pain, and pain 
radiating down from his shoulder into his right hand, and 
headaches.  Physical examination showed full cervical motion 
of the cervical spine without pain.  Motor strength testing 
of all major muscle groups were 5/5.  X-rays revealed a 
normal right shoulder; and mild spondylosis and minimal 
osteoarthritis of the cervical spine.  The examiner indicated 
that there were no major findings on physical examination 
consistent with the veteran's complaints.  Additional VA 
outpatient treatment records from May 1995 to January 1998 
show complaints of right shoulder, neck, and low back pain, 
associated with probable fibromyalgia or chronic pain 
syndrome.  

In July 1997 correspondence, Dr. J., a private physician, 
opined that based on the history provided by the veteran with 
regards to the 1979 accident and injury, the veteran 
continued to experience mild to moderate right shoulder, low 
back, and neck pain related to that injury.  In February 1998 
correspondence, a private physician, Dr. S. M., indicated 
that he had treated veteran for chronic pain syndrome 
believed to be atypical fibromyalgia.  

The veteran underwent another VA examination in March 1998.  
The examination report shows that the veteran stated that he 
had fallen off a truck in service, landed on his head and 
right arm, and fractured his right elbow.  He further 
reported a weak right shoulder and a popping sensation in his 
neck ever since that fall.  Physical examination of the right 
shoulder revealed no atrophy or tenderness.  The range of 
motion was full and painless.  There also was no cervical 
spine spasm or tenderness.  The range of cervical spine 
motion was complete and painless, although crepitus was 
palpable on range of motion tests.  Right shoulder and 
cervical spine X-rays were normal.  The examiner reviewed the 
claims file, and stated that he could find no dysfunction 
with regard to the right shoulder or the cervical spine, 
which had any correlation to the described right upper 
extremity injury.  He explained that the cervical spine 
examination was normal as were the X-rays.  The previously-
reviewed right shoulder X-rays were normal as well.

A September 1998 MRI of the lumbar spine revealed some disc 
dessication at L5-S1.  There was a minimal right posterior 
paracentral disc protrusion a L5-S1.  There was no evidence 
of neural foraminal narrowing or lumbar spinal canal 
stenosis.  In another letter in June 1999, Dr. D. W. a VA 
physician, indicated treated veteran for chronic low back 
pain. 

In May 2002 and September 2003 personal statements, the 
veteran claimed that when he fell in service, he landed on 
his head, and now had residual brain trauma as a result.  The 
veteran further stated that at the time of the fall in 1979, 
his injuries including shattered teeth, a cracked molar, as 
well as a dislocated head, neck, jaw, and shoulder.

An August 2003 X-ray of the cervical spine showed no evidence 
of traumatic injury or significant degenerative changes.  X-
rays of the lumbosacral spine showed no evidence of 
significant degenerative or acute lumbar spine osseous 
disease.  Some muscle spasm and moderate narrowing of L5/S1 
disc space was noted however.  An October 2003 VA MRI report 
showed intermediate signal in the junction of the right 
supraspinatus muscle and tendon suggestive of tendonitis in 
the right shoulder.  A partial tear could not be ruled out; 
and there was mild to moderate acromioclavicular 
osteoarthritis.  MRI of the cervical spine showed reversal of 
the normal cervical lordosis, without significant disc bulge 
or focal disc herniation at any level.  There also was no 
evidence of cord impingement or cord signal abnormality.

In October 2004 correspondence, Dr. I. S. (a VA physician), 
indicated that the veteran related he had fallen off a truck 
during service and landed on his head and right arm.  He 
recalled being treated after the accident, but not ever 
achieving full recovery.  His current complaint was of pain 
and weakness in his right hand and arm.  Dr. I.S. noted that 
the recent MRI of the shoulder (and elbow and wrist), showed 
multiple abnormalities which in his opinion were most likely 
caused by prior trauma.  He further opined that it was more 
likely than not that the veteran's complaints were related to 
[the 1979] accident.

During the course of the appeal, the veteran has submitted 
several statements in which he alleged that he suffered 
injury to his right shoulder, head, neck, and low back in 
service during the 1979 fall; and that the disabilities on 
appeal were attributable to that injury.  In some of these 
statements, he indicated that his right shoulder and jaw were 
dislocated from the fall and that his friends called him 
"scatterbrained" after the accident.  

The veteran also submitted statements from friends, 
coworkers, and former employers.  In a May 2001 statement, 
M.R. (a former co-worker) indicated that he worked with the 
veteran in the automotive department at S. & R. Co., before 
and after military service.  M.R. stated that after returning 
from service, the veteran had problems with his right 
shoulder, elbow, hands and fingers.  He noted that at times, 
the veteran seemed incoherent and not as alert as he had been 
prior to service, and was unable to perform duties familiar 
to him.  He stated further that "[A]t present, he has also 
complained to me about his lower back, neck, head injury or 
loss of memory...."

In a December 2001 statement, A. R., Jr. (a former 
servicemember) indicated that he was in the veteran's platoon 
during service, and had firsthand knowledge of the accident 
in 1979, with resultant injuries to his arm and shoulder.  He 
further indicated that shortly after the injury, the veteran 
demonstrated memory loss and trouble turning his head as if 
he had a neck problem, both of which had not been present 
before the accident.  

In a November 2004 statement, L.A. indicated that she had 
known the veteran for five years and observed his back 
problems since that time.  She believed the veteran's 
problems were related to the accident in service.  In a May 
2005 statement, the veteran's sister described behavioral 
changes she had observed in the veteran after he returned 
from active service, which she attributed to the accident in 
service.

Records from the Social Security Administration (SSA) were 
also included in the claims file.  These records show the 
veteran initially applied for SSA disability benefits in 
1995, based on elbow, shoulder, back, and ankle injuries.  
The claim was denied in a July 1996 SSA decision.  In a 
September 2000 disability determination decision, the veteran 
was found disabled due to "severe upper and lower back, 
neck, and right upper and lower extremity pain, secondary to 
right elbow arthritis, status post radial head fracture, 
straightening of cervical lordosis, narrowing from C3-C6, and 
disc desiccation and protrusion at L5-S1... as of December 1, 
1994."

October 2003 VA outpatient treatment records in the SSA file 
show the veteran reported having suffered a traumatic head 
injury during service.  He complained of cognitive 
difficulties associated with that injury such as subjective 
complaints of memory loss, language problems, and decreased 
mathematical.  He related that prior to the accident he had a 
very good memory and excellent math skills.  Based on the 
veteran's complaints, a neuropsychological evaluation was 
performed.  

During the neuropsychological evaluation, the veteran 
indicated that he lost consciousness due to the impact of his 
fall.  He noted that since the injury he had experienced 
alterations in speech patterns, memory, mathematical ability 
and personality that have in part, contributed to his chronic 
difficulty in establishing employment.  The veteran also 
reported that he had earned the nickname "scatterbrains" 
from his friends, who considered him to be markedly 
difference since the accident.  

The examining neuropsychologist noted that despite the 
subjective cognitive complaints, the veteran had successfully 
obtained his GED and Associates Degree in information 
processing, after the accident.  Initial neuroimaging was 
normal and there was no evidence on neurological examination 
to suggest the presence of a focal brain lesion.  The veteran 
was given several neurobehavioral and neuropsychological 
clinical tests, all of which indicated there were no 
cognitive impairments and no possible areas of mild 
difficulties.  Rather, he was noted to demonstrate 
significant strength in terms of cognitive functioning in 
abstract reasoning, visuoperceptual abilities, categorical 
fluency, and verbal memory and learning.  

Specifically, the results showed the veteran's global 
cognitive function was within normal limits.  His current 
intellectual functioning was reportedly within the average 
range (90th percentile), considering that English was his 
second language.  The academic achievement test yielded low 
average reading and spelling abilities, and average 
mathematical ability - noted to be consistent with an 
individual with an ESL background who dropped out of school 
in the 10th grade.  His attention and concentration were also 
within normal limits, ranging from low average of average 
levels of functioning.  The veteran's verbal and categorical 
fluency, and acquired vocabulary were all within normal 
limits.  Visuospatial functioning; verbal and nonverbal 
memory performance; executive functioning and memory were 
also all within normal limits.  

The records show that based on the provisional results of the 
personality measures test, the veteran had symptoms 
consistent with a somatic presentation.  The 
neuropsychologist opined that the veteran was not 
experiencing cognitive defects that would be expected to 
impair his ability to independently and successfully carry 
out the tasks of living.  Rather, it was more probable that 
his subjective difficulties were perpetuated by 
constitutional factors more psychogenic in nature.  Based on 
the findings, the veteran's symptoms were most often 
associated with a pain disorder associated with both 
psychological factors and a general medical condition.  The 
AXIS I diagnosis was: pain disorder, associated with both 
psychological factors and a general medical condition, 
chronic.  

Additional neurology notes indicate that an MRI revealed no 
brain lesions, although a pituitary tumor was found (later 
determined to be a non-functioning adenoma).  Follow-up 
neurological examination in June 2004 revealed no 
encephalopathy, tremor, or focal deficits.

At the September 2008 hearing, the veteran testified that 
when the fall occurred in 1979, he landed on his head, lost 
consciousness, and sustained injuries to his molars and 
teeth.  He further testified that he was not evaluated for 
neurological disorders at the time, and did not realize he 
had a problem until his friends nicknamed him 
"scatterbrains" after the accident, because he did not make 
sense.  He alleged that since that injury, he has had 
difficulty with his memory, speech, comprehension, and 
concentration.  

Analysis

Right shoulder

A current right shoulder disability is shown as medical 
records reflect findings of right shoulder bursitis, 
impingement syndrome, and tendonitis.  The Board notes, 
however, that there is no evidence of a right shoulder injury 
or disease in service.  As noted, service treatment records 
show the only injury sustained in relation to the 1979 fall 
was a dislocated right elbow.  

Despite the lack of evidence showing a specific injury to the 
right shoulder in 1979, the record clearly shows that the 
veteran sustained injury to his right elbow; therefore he 
must have landed on his right arm.  It is not inherently 
incredible then, that he may have sustained some injury to 
his right shoulder even though there is no specific complaint 
or treatment.  Right shoulder complaints are documented 
beginning in 1984, shortly after service.  A former co-worker 
has also attested to his observation of the veteran's right 
shoulder problems shortly after returning from service.  
There is at least some supporting evidence of the veteran's 
reports of continuity of symptomatology.

In addition, there are two medical opinions of record which 
relate the current right shoulder disability to the 1979 
accident.  Those opinions from Dr. I. S. and Dr. J. were 
based in part, on an MRI which showed multiple abnormalities 
most likely caused by prior trauma; as well as the veteran's 
testimony of having landed on his right arm.  As there is 
evidence of a current right shoulder disability, an in-
service injury, and medical evidence of a causal relationship 
between the two, all doubt is resolved in favor of the 
veteran.  A right shoulder disorder was incurred during 
military service.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).

Low back and neck disorders

The medical evidence of record establishes that both a low 
back disability and a neck disability currently exist.  The 
low back disability is manifested by degenerative changes in 
the lumbar spine, such as disc desiccation and disc space 
narrowing at L5-S1.  

The veteran's neck disability has been diagnosed as mild 
spondylosis and minimal osteoarthritis.  Both the neck and 
low back pain have also been attributed to a chronic pain 
disorder (i.e. chronic pain syndrome and atypical 
fibromyalgia) although the chronic pain disorder has not been 
related to an aspect of service.

While the veteran is competent to report an in-service back 
and neck injury, there is no contemporaneous evidence of a 
neck or low back injury or chronic disease during service.  A 
fall is documented in 1979, but the only noted injuries at 
that time were to his right elbow.  In addition, the August 
1981 separation examination showed the veteran's spine was 
normal and he denied any recurrent back pain.  Hence, the 
weight of the evidence is against finding that a low back and 
neck injury or chronic disorder was not manifested during 
service.

There also is no evidence of cervical spine osteoarthritis 
manifested to a compensable degree within one year of the 
veteran's separation from service.  Therefore, it is not 
presumed that the cervical spine osteoarthritis was incurred 
in service.  See 38 C.F.R. §§ 3.307, 3.309.      

The Board notes further that there were no complaints of neck 
or low back pain in the years immediately following service.  
The first report of back pain was not until 1995, nearly 14 
years after service; with objective clinical findings of a 
low back disorder (i.e. disc desiccation and protrusion at 
L5-S1) not shown until September 1998.  The first report of 
neck pain was during a June 1988 VA examination, nearly seven 
years after service.  Objective clinical findings of a neck 
disorder (i.e. mild spondylosis and minimal osteoarthritis) 
were not documented until several years later during an April 
1995 VA examination.  These manifestations are too remote in 
time from service to relate to service absent competent 
(medical) evidence to the contrary.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service). 

The veteran avers his current low back and neck disorders are 
related to the injury in service.  Lay statements from 
witnesses attest to observation of the veteran's neck 
complaints contemporaneous with the injury in service, and 
post-service complaints of neck and low back problems.  While 
the veteran and his witnesses are considered competent to 
testify regarding symptoms capable of lay observation, as lay 
persons they are not competent to offer opinions on medical 
diagnoses or etiology of the claimed disorders.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 482 (1992).  

The Board also finds it significant that M. R. indicated the 
only complaint he observed shortly after the veteran returned 
from service involved the right upper extremity; he 
specifically noted that the back and neck problems were 
present complaints.  Likewise, L. A. only attested to her 
observation of current low back problems.  Finally, despite 
J. R.'s testimony of noticeable neck problems contemporaneous 
with the in-service injury, the service treatment records 
show no complaint or treatment for neck problems.

The only medical opinion of record which links the veteran's 
current neck and low back disabilities to an aspect of 
service, specifically the 1979 fall, is the July 1997 private 
opinion from Dr. J.  In assessing the probative value of this 
opinion, the Board notes that the failure of a physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Tokens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).

Here, there is no indication that Dr. J. was privy to the 
veteran's service treatment records and claims file, which 
would have provided a clear and comprehensive view of his 
relevant medical history.  In addition, the only noted 
rationale for Dr. J.'s opinion was "the history provided by 
the veteran with regards to the 1979 accident and injury."  

VA cannot reject a medical opinion simply because it's based 
on a history supplied by the veteran.  The critical question 
is whether that history was accurate.  Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  Dr. J. apparently relied on the 
veteran's report that he had injured his back and neck in the 
1979 fall.  This history is not consistent with the records 
documenting that injury, and therefore, not accurate.  The 
opinion did not show any consideration of the fact that the 
contemporaneous record is silent for a back or neck 
disability during service or in the years immediately after 
service.  

Since Dr. J.'s opinion was only based on the history provided 
by the veteran, and that history is not supported by the 
record, the Board gives little to no probative value to the 
opinion.  See Swann v. Brown, 5 Vet. App. 229 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. 
App. 69 (1993).

In contrast, the March 1998 VA examiner who reviewed the 
claims file and conducted a contemporaneous clinical 
examination, opined that there was no dysfunction with 
regards to the cervical spine that had any correlation with 
the (right upper extremity) injury.  This opinion is 
considered to be of greater probative value than the private 
opinion (as it relates to the neck disability) because the VA 
examiner considered the medical history of the veteran as 
documented in the service records, contemporaneous clinical 
findings, and the history reported by the veteran.  For these 
reasons, the Board finds the March 1998 VA examiner's opinion 
to be more probative than that of Dr. J.  There is no other 
competent medical opinion of record which shows a causal 
nexus between the in-service injury and the veteran's current 
neck and low back disorders. 

A September 2000 SSA decision found the veteran to be 
disabled due to "severe upper and lower back, neck, and 
right upper and lower extremity pain, secondary to right 
elbow arthritis, status post radial head fracture, 
straightening of cervical lordosis, narrowing from C3-C6, and 
disc desiccation and protrusion at L5-S1."  The Board notes, 
however, that the SSA determination does not include a 
medical opinion or finding that the veteran's current neck 
and low back disabilities are directly attributable to the 
claimed injury during active service, or to the service-
connected right elbow disorder.  

In sum, the preponderance of the competent evidence is 
against a finding of a neck or low back injury or disorder in 
service; a manifestation of the neck disorder within one year 
of separation of service; or continuity of symptomatology 
associated with neck and low back disorders; and competent 
medical evidence of nexus between the post-service diagnoses 
of neck and low back disorders and active service.  Thus, 
service connection is denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.

Residuals of head injury

Service medical records show at least one head injury during 
service, diagnosed as a subconjunctival hematoma.  There was 
no further complaint or treatment related to that diagnosis.  
There is no contemporaneous evidence of a head injury or 
related neurological or cognitive residuals from the fall 
sustained in 1979.  Dental records also show no trauma to the 
veteran's teeth related that fall.  

The August 1981 physical examination for separation purposes 
does not include findings pertinent to the head, and the 
neurological evaluation was normal.  The veteran denied a 
history of a head injury, loss of memory or amnesia, periods 
of unconsciousness, and frequent or severe headaches at that 
time.  Thus, the Board finds that a chronic neurological 
disorder did not manifest in service.

There also is no competent medical evidence of a current 
neurological or cognitive disability, much less one that is 
related to an in-service injury, or other aspect of service.  
In this regard, October 2003 and June 2004 neuroimaging tests 
were normal, with no evidence of a focal brain lesion, 
encephalopathy, tremor, or focal deficits.

In addition, in-depth neurobehavioral and neuropsychological 
clinical tests were conducted and found to be negative for 
cognitive impairments.  The examining neuropsychologist noted 
that despite the subjective cognitive complaints, the veteran 
demonstrated significant strength in terms of cognitive 
functioning in abstract reasoning, visuoperceptual abilities, 
categorical fluency, and verbal memory and learning.

The examining neuropsychologist opined that the veteran was 
not experiencing cognitive defects that would be expected to 
impair his ability to independently and successfully carry 
out the tasks of living.  It was more probable that his 
subjective difficulties were perpetuated by constitutional 
factors more psychogenic in nature.  His symptoms were 
associated with a pain disorder- associated with both 
psychological factors and a general medical condition.  

There is other medical evidence in the record which shows the 
veteran has current cognitive or neurological disorders, 
associated with a head injury in service or any other aspect 
of service.  While the veteran may believe that he currently 
has a chronic neurological disorder related to active 
service, he is not competent to offer opinions on medical 
diagnoses or etiology of the claimed neurological disorder.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present 
neurological or cognitive disability (and, if so, of a nexus 
between that disability and an aspect of service), there can 
be no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143-144 (1992).  Thus, since the Board notes there 
is no competent evidence of chronic neurological or cognitive 
disorders existing either during service or at present, the 
veteran is not entitled to disability compensation for such.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

New and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection 
for right shoulder disorder.

Service connection for a right shoulder disorder is granted.

New and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection 
for low back disorder; 

Service connection for a low back disorder is denied.

New and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection 
for neck disorder. 

Service connection for a neck disorder is denied.

Service connection for residuals of a head injury is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


